Title: From George Washington to the New York Committee of Safety, 24 April 1776
From: Washington, George
To: New York Committee of Safety



Gentn
New York April 2⟨4 1776⟩

It being necessary that I shou’d know the number of Troops to Compose the Army here, I must request the favour of your Honourable body to inform me how many Regiments are raising in this province for the Continental service by order of Congress, & what their state is as to men and arms. From the accounts I have had, I have reason to fear there is a great deficiency in the latter; which at a Crisis, when nothing else seems left to decide the contest we are engaged in, is truly alarming & calls aloud on every power for their utmost exertions to procure ’em; The pleasing & ready assurances I have received from you to cooperate with me in every measure advancive of the Common ⟨ca⟩use leave me no room ⟨to doubt⟩ but proper ⟨s⟩teps will be pursued for Obtaining them, and ⟨l⟩ead me to ask, what expectations and Source you have for getting a Supply.

If any Officers have been commissioned by you, I shall be obliged by having a List of their appointments.
I have been informed that there is a number of Arms at Kingston, that were taken from the Tories in Dutchess County, If so, are they not at your disposal & can they be had? I am Gentn with the greatest respect & esteem Your Most Obedt Servt

Go: Washington

